Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00868-CV
____________
 
CHRISTOPHER COLUMBUS STREET MARKET
LLC, ALFIO FISCHERA, and ED EUBANKS, Appellants
 
V.
 
THE CITY OF GALVESTON, TEXAS; and
THE ZONING BOARD OF ADJUSTMENTS OF THE CITY OF GALVESTON, TEXAS,
Appellees
 

 
On Appeal from the 56th District
Court
Galveston County,
Texas
Trial Court Cause No.
07CV0078
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed May 21, 2008.  No clerk=s record has been filed.  On April
23, 2009, this court issued an order, unconsolidating this appeal from the
appeal in cause number 14-07-00980-CV and ordering appellants to provide proof
of payment for the clerk=s record in this appeal on or before May 8, 2009. 
 




Appellants
have not provided this court with proof of payment for the record. 
Accordingly, this appeal is ordered dismissed.  The appeal in appellate case
number 14-07-00980-CV remains pending before the court.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and
Boyce.